Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alfred Dassler on June 1, 2021.

The application has been amended as follows: 
In the Amendment filed on 3/30/2021:
Claim 1 (currently amended):  A household appliance, comprising:
     a part being releasably attached onto the household appliance through a snap-fit connection, said part including a male snap-fit connector having a longitudinal zigzag extent, said male snap-fit connector having at least two engagement sites including a first engagement site and a second engagement site distributed around an axis of said part along a release direction to be followed at a process for releasably securing of said part, each of said first engagement site and said second engagement site being provided along a longitudinal length of said male snap-fit connector for having a different respective orthogonal projection on the axis.

Claim 3 (currently amended):  The household appliance according to claim 1, 
     further comprising a female snap-fit connector having respective counterparts including a first counterpart and a second counterpart; and
     wherein 

Claim 5 (currently amended):  
A household appliance, comprising:
     a part being releasably attached onto the household appliance through a snap-fit connection, said part including a male snap-fit having at least two engagement sites including a first engagement site and a second engagement site distributed around an axis of said part along a release direction to be followed at a process for releasably securing of said part, each of said first engagement site and said second engagement site being provided along a longitudinal length of said male snap-fit connector and having a different respective orthogonal projection on the axis, a portion of said male snap-fit connector having undulations. 

Claim 8 (currently amended):  

The household appliance according to claim 1, further comprising 
at least one damping unit; and
     said part having at least one housing for at least partly receiving and guiding said at least one damping unit, and thus partly forming a damper assembly, the release direction being substantially parallel to a damping direction of the damping assembly.

Claim 9 (currently amended):  The household appliance according to claim 8, wherein:
     said damping unit is one of a plurality of damping units; and
    said housing is one of a plurality of housings for at least partly receiving and guiding respective ones of said plurality of damping units, and said axis is located between two adjacent ones of said housings.

Claim 10 (currently amended):  The household appliance according to claim 8,
     further comprising a door;
     wherein said damper assembly is adapted to dampen said door of the household appliance at a closing of said door.
Allowable Subject Matter
Claims 1-12 are allowed.  Claims 5, and 6-12 have been renumbered as 12, and 5-11, respectively.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest, in combination with all the elements recited in (i) Claim 1 of said part including a male snap-fit connector having a longitudinal zigzag extent, said male snap-fit connector having at least two engagement sites including a first engagement site and a second engagement site distributed around an axis of said part along a release direction to be followed at a process for releasably securing of said having undulations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
June 1, 2021


/HANH V TRAN/Primary Examiner, Art Unit 3637